Citation Nr: 1746553	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  08-05 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Army from February 1997 to September 1999.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  The RO in Houston, Texas currently has jurisdiction of the file.

The Board remanded the case for additional development in January 2012.  The case has now been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the appellant has had a chronic right knee disorder at any time during the appeal period.

2.  The preponderance of the evidence is against a finding that the appellant has had a chronic left knee disorder at any time during the appeal period.

3.  The appellant's left plantar fasciitis did not manifest during his active service.

4.  The preponderance of the evidence is against a finding that the appellant's left foot disorder diagnosed as plantar fasciitis is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2016).

2.  The criteria for entitlement to service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2016).

3.  The criteria for entitlement to service connection for a left foot disorder have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The Veteran prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  VA's Duty to Notify and Assist

Neither the Veteran nor his representative has referred to any deficiencies in either the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, United States Supreme Court, Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [Veteran] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a Veteran's failure to raise a duty to assist argument before the Board).  Thus, VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).




II.  Merits of the Claims

There is a large amount of evidence in this case, consisting of both medical records and lay statements submitted by the appellant.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in active service; and (3) a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1166-7 (Fed. Cir. 2004).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain chronic diseases such as arthritis may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under 38 C.F.R. § 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Judicial interpretation of the matter of secondary service connection as embodied in 38 C.F.R. § 3.310 requires consideration of whether the service-connected disability either causes or aggravates another condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when aggravation of a non-service-connected condition is proximately due to or the result of a service-connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).  

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The appellant submitted his service connection claims in June 2007.  He stated that he had injured both his right knee and his left knee while on active duty.  The appellant further stated that he had pain and swelling in his feet due to the way he had to walk because of his back and his knees.

Review of the appellant's service medical treatment records reveals that he underwent a service entrance examination in January 1997; no knee or foot disorder was noted.  The appellant's service medical treatment records are silent for any complaints of chronic problems with either knee or with the left foot.  The appellant underwent a medical examination in March 1999, and the examiner indicated that the appellant's lower extremities and feet were normal.  The May 1999 report of the appellant's Medical Evaluation Board (MEB) does not include any notations or findings relating to any complaints or conditions of the appellant's knees or left foot.

The appellant underwent a VA medical examination in August 2003.  The examiner stated that there were no limits on the appellant's walking or his ability to work.  On physical examination, the appellant's deep tendon reflexes were normal at both knees and ankles.  The appellant's ankle and toe strength were normal.  

Post-service, the appellant was treated in VA facilities for various complaints.  However, while the appellant was noted to complain of knee pain on a few occasions, there is no indication that he was ever diagnosed with a chronic knee disorder.  No arthritis of either knee has been demonstrated; an April 2007 note states that the x-ray of the appellant's right knee was normal.  A whole body bone scan was accomplished that same month and the bone scan was normal.  No knee disorder is noted on the appellant's VA medical problem list, nor is plantar fasciitis of the left foot.

A November 2007 private physician consultation report indicates that the appellant reported having injured his knees in 1999.  The appellant reported a loss of sensation in his feet.  On physical examination, the appellant exhibited a full functional range of musculoskeletal motion.  There was no joint erythema, effusion, warmth or crepitus.  The electrophysiological study was normal.

The appellant underwent a VA medical examination in July 2007.  He was noted to have a normal posture and gait.  It was stated that the appellant could walk without limits.  On physical examination the appellant's tendon reflexes were 2+ at his knees and ankles.  The appellant's lower extremity strength and sensory responses were normal.  There were signs of symptom exaggeration.  There were no neurological abnormalities.

In January 2013, the appellant was seen in a VA facility to establish care there.  He complained of numbness in his feet after prolonged standing.  On physical examination, the appellant was noted to be ambulating well.  The appellant's medical records were reviewed and it was noted that an MRI of the right knee had been normal.

A private physician report, dated in July 2014, indicates that the appellant had had a cyst removed from behind his right knee in 2006.  On physical examination, muscle strength and tone were normal.  There were no bony abnormalities of the appellant's legs or feet.  The appellant's gait was normal.  

The appellant underwent a VA medical examination in September 2014; the examiner reviewed the appellant's claims file.  The appellant reported having an onset of knee pain in late 1997 or early 1998.  The examiner stated that no degenerative or traumatic arthritis had been documented in the knees or feet.  The examiner stated that objective examination of the appellant's knees was normal and that the appellant's symptoms were subjective in nature.  The examiner stated that there was no objective evidence of any knee condition.  The examiner did render a diagnosis of mild left foot plantar fasciitis.  

An October 2014 VA medical opinion indicates that a physician reviewed the appellant's claims file and found no record of any symptoms of left foot pain in service.  The examiner opined that it was less likely than not that the left plantar fasciitis was incurred in service or that it was due to or aggravated by the service-connected low back disability.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the appellant has reported that he injured each knee in service, both the March 1999 medical examination report and the May 1999 MEB report contain no complaints or findings relating to any knee disorder.  In addition, no diagnosis of any chronic right or left knee pathology is found in the private and VA treatment records dated between 2007 and 2015.  As such, there is no report that could serve to show a current disability.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998) (current disability requirement requires evidence of the claimed disability at the time of claim as opposed to some time in the remote past); cf. Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (the current disability requirement could be satisfied by evidence near the time of a claim for service connection).

In addition, there is no clinical evidence to support the conclusion that any chronic right or left knee disorder resulted from any incident of active service.  While the appellant has contended that he experienced knee pain in service and after service, pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

None of the medical evidence of record establishes that the appellant had any right or left knee disorder at any point during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  The most probative competent credible evidence supports finding that the appellant does not currently have any chronic right or left knee pathology and that no such knee disorder has been demonstrated at any time since he filed his claim for service connection in June 2007.  The appellant does not currently have any diagnosed right or left knee disorder as demonstrated by VA medical examination, by his VA medical treatment records and by the private medical evidence of record.  Therefore the appellant does not have a current disability of the right or left knee.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Turning to the left foot claim, "[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board notes that the appellant is service-connected for a low back disability with right and left leg neuropathy that the appellant argues has caused or aggravated his left foot problem.  However, there is nothing in the evidence of record to indicate that it is at least as likely as not that the appellant's currently diagnosed left foot plantar fasciitis is causally related in any way to the service-connected low back disability with neuropathy.  

In sum, nothing in the evidence of record persuasively indicates that there is any etiological link between the claimed left foot disorder and any incident of service or any service-connected disability.  Furthermore, there is no persuasive evidence of record to establish that the appellant has experienced any chronic worsening of his left foot disorder or that the claimed left foot disorder has been aggravated by a service-connected disability.  Determining the etiology of the appellant's left foot disorder is not a simple question as there are conceivably multiple potential etiologies of the foot disorder.  The facts are complex enough that the appellant's intuition about the cause of his left foot disorder is not sufficient to outweigh the opinion of the medical expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson - including both claimants and Board members - must be determined on a case-by-case basis.").  

The Board has considered all of the pertinent evidence of record to include the appellant's service medical treatment records, his post service clinical records, the clinical opinions of record and the appellant's lay statements and finds that the preponderance of the evidence is against a finding that the appellant's left foot disorder diagnosed as plantar fasciitis is caused by any incident of service or causally related to service or to a service-connected disability.  As such, the evidence is against the grant of service connection for any left foot disorder whether on a direct, presumptive or secondary basis.  Because the preponderance of the evidence is against the claim, reasonable doubt does not arise and the left foot claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for a right knee disorder is denied.  

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a left foot disorder is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


